Exhibit 10.2

 

VOTING AND LOCKUP AGREEMENT

VOTING AND LOCKUP AGREEMENT (this “Agreement”), dated as of January 10, 2006 by
and among Sterling Financial Investment Group, Inc., a Florida corporation
(“Seller”), Sterling Financial Group of Companies, Inc., a Delaware corporation
(“Parent”), Charles Garcia (“CG”), vFinance Investments, Inc., a Florida
corporation (“Buyer”), vFinance, Inc., a Delaware corporation (“VFIN”), Leonard
Sokolow (“LS”) and Timothy Mahoney (“TM”) (all of the parties to this Agreement
are collectively referred to as the “Parties”).

R E C I T A L S:

Seller, Parent, Buyer and VFIN entered into an Asset Purchase Agreement dated as
of January 10, 2006 (the “Asset Purchase Agreement”).

Under the Asset Purchase Agreement, among other things, Seller and Parent sold
the Acquired Assets and the Business to Buyer, and VFIN issued 17,500,000 shares
of the VFIN Common Stock to Parent (the “Seller VFIN Stock”), subject to Section
3.2 therein.

The parties to this Agreement desire to provide for certain rights and
obligations relating to the Seller VFIN Stock.

Seller, Parent and/or CG, on the one hand, and VFIN and/or Buyer, on the other
hand, are also entering into a Standstill Agreement and a Registration Rights
Agreement immediately prior to the Closing.

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, the parties agree as follows

1.            Definitions. All capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings set forth in the Asset Purchase
Agreement.

2.            VFIN Board of Directors. (a) LS and TM agree, in their capacity as
stockholders and directors of VFIN, to vote as follows:

(i)           So long as CG remains employed by VFIN or Buyer, LS and TM shall
vote for (and, if applicable, vote to nominate) CG to serve as a director of
VFIN.

(ii)          For the one-year period beginning when CG is no longer employed by
VFIN or Buyer, LS and TM shall vote for (and if, applicable, vote to nominate)
CG’s designee to serve as a director of VFIN, provided, that, such designee is
reasonably acceptable to the other directors of VFIN (including LS and TM).

(b)          In the event CG is no longer employed by VFIN or Buyer, if
requested by a majority of the directors of VFIN (other than CG), CG will resign
from VFIN’s Board of Directors.

 

 


--------------------------------------------------------------------------------



 

 

(c)          The provisions of Section 2(a) shall terminate if CG and Parent
collectively own less than 10% of the issued and outstanding VFIN Common Stock
on a fully diluted basis.

(d)          Seller, Parent and CG agree and acknowledge that the stockholders
of VFIN have the independent right to nominate, elect and remove directors of
VFIN, and that no other stockholders besides LS and TM are bound by this Section
2.

3.            Lockup. Seller, Parent and CG agree that the Seller VFIN Common
Stock cannot be sold, transferred, disposed of or distributed to any Person
(including, without limitation, Parent’s stockholders), in full or in part, for
the 12 month period following the Closing. All sales, transfers, dispositions or
distributions in violation of the foregoing shall be null and void.

4.            CG Transfers. CG agrees to be bound by Section 3.2 and 5.28 of the
Asset Purchase Agreement as if the Seller VFIN Common Sock was issued to CG.

5.            Notices. All notices and all communications hereunder shall be
delivered in accordance with Section 12.1 of the Asset Purchase Agreement, with
delivery to CG being effected to Parent and delivery to LS and TM being effected
to VFIN.

6.            Non-Assignability. This Agreement shall not be assigned by any
Party without the express prior written consent of the other Parties, and any
attempted assignment without such consents shall be null and void.

7.            Amendment; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by all of the Parties.
No waiver by a Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and executed by the Party so waiving. The waiver
by any Party of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any subsequent breach or performance.

8.            No Third Party Beneficiaries. Nothing herein shall create or
establish any third-party beneficiary hereto nor confer upon any Person not a
Party to this Agreement any rights or remedies of any nature or kind whatsoever
under or by reason of this Agreement.

9.            Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Florida applicable to a contract
executed and performed in such State without giving effect to the conflicts of
laws principles thereof.

10.          Disputes. All disputes under this Agreement shall be resolved in
accordance with Sections 12.9-12.11 of the Asset Purchase Agreement.

11.          Consent to Jurisdiction. Subject to the arbitration requirements
and other provisions of Section 10, the Parties irrevocably agree that all
actions arising under or relating to this Agreement and the transactions
contemplated hereby shall be brought exclusively in any United States District
Court or Florida State Court located in Palm Beach County, Florida, having
subject matter jurisdiction over such matters, and each of the Parties hereby
consents and agrees to such personal jurisdiction, and waives any objection as
to the venue, of such courts for purposes of such action.

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

12.          Entire Agreement. This Agreement sets forth the entire
understanding of the Parties hereto and supersede all prior agreements whether
written or oral relating to the same subject matter.

13.          Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect. If any provision of this Agreement is so broad as to be
unenforceable, that provision shall be interpreted to be only so broad as is
enforceable.

14.          Signatures. This Agreement shall be effective upon delivery of
original signature pages or facsimile copies (or copies transmitted by portable
data format (pdf) file) thereof executed by each of the Parties.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

- 3 -

 


--------------------------------------------------------------------------------



 

 

                15.        Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument. The Parties
to this Agreement need not execute the same counterpart.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.    

STERLING FINANCIAL INVESTMENT GROUP, INC.

By: /s/ Charles P. Garcia              

Name: Charles P. Garcia

Title: Chief Executive Officer

 

STERLING FINANCIAL GROUP OF COMPANIES, INC.

 

By: /s/ Charles P. Garcia              

Name: Charles P. Garcia

Title: Chief Executive Officer

 

/s/ Charles Garcia                          

CHARLES GARCIA

 

VFINANCE INVESTMENTS, INC.

 

By: /s/ Leonard J. Sokolow          

Name: Leonard J. Sokolow

Title: Chairman

 

VFINANCE, INC.

 

By: /s/ Leonard J. Sokolow          

Name: Leonard J. Sokolow

Title: Chief Executive Officer

 

/s/ Leonard J. Sokolow__              

LEONARD SOKOLOW

 

/s/ Timothy Mahoney                    

TIMOTHY MAHONEY

 

 

- 4 -

 

 

 